THE THIRTEENTH COURT OF APPEALS

                                        13-18-00325-CV


                                    Raymond Trent Peterek
                                             v.
                                       Stanley Oehlke


                                       On Appeal from the
                          135th District Court of Goliad County, Texas
                                Trial Cause No. 18-02-0644-CV


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.            The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Raymond Trent Peterek, although he is exempt from payment due to his

inability to pay costs.

       We further order this decision certified below for observance.

July 26, 2018